 
EXHIBIT 10.1

 
June 24, 2013


Justin Wheeler
394 South 10 West
Farmingto, Utah 84025


Dear Justin:


This agreement (the “Agreement”) will govern the terms of your continued
employment as the Chief Operating Officer of Leucadia National Corporation
(“Leucadia” or the “Company”).  You will relocate to our New York office as of
July 1, 2013.  This Agreement shall be effective once executed by both parties
and will govern the terms of our relationship.  


I.           COMPENSATION


A. You will receive a salary at the annualized rate of $500,000.00, payable in
accordance with Leucadia's payroll practices.  You are also eligible to be
considered for a discretionary bonus.  Your salary will be retroactive to
January 1, 2013.


B. 2013 and 2014 Bonus Payments.  For fiscal year 2013 and fiscal year 2014, you
will receive a bonus of no less than $1,500,000.00 in cash.  If Leucadia
terminates your employment without Cause (as defined in Section III) prior to
paying the 2013 bonus and/or the 2014 bonus, Leucadia shall pay it to you in
cash on the effective date of such termination the outstanding unpaid portion of
the bonus payments, provided that you sign (and do not revoke, if applicable) a
release agreement in the form requested by Leucadia.


C. Draw against Bonus.


1.  
 For fiscal year 2013, you will receive a draw of $500,000.00 (the “2013 Draw”)
against your 2013 Bonus.  You must repay to Leucadia the gross, before-tax
amount of any portion of the 2013 Draw you received if you resign on or before
January 31, 2015.



2.  
For fiscal year 2014, you will receive a draw of $500,000.00 (the “2014 Draw”)
against your 2014 Bonus.  You must repay to Leucadia the gross, before-tax
amount of any portion of the 2014 Draw you received if you resign on or before
January 31, 2016.



D. Relocation Assistance.   To assist with your relocation, you will receive
relocation benefits up to $250,000.00 (the “Relocation Package”).  The
Relocation Package is subject to the policies and practices in effect for such
assistance.  You agree that if you resign or Leucadia terminates your employment
for Cause on or prior to January 1, 2015, you shall immediately reimburse
Leucadia for all relocation expenses incurred on your behalf.


E. Statutory Deductions. Any salary, bonuses, restricted compensation, and/or
other compensation described in this Agreement will be subject to all applicable
statutory deductions and withholdings.



 
Page 1 of 5

--------------------------------------------------------------------------------

 

II.           STOCK GRANT


A. We will recommend to the Compensation Committee Board of Leucadia that you
receive a grant of 100,000 shares of Leucadia restricted stock (“Sign-On
Stock”).  The value of the Sign-On Stock grant will be based on the closing
price of a Leucadia common share on the grant date, which shall be the date of
the approval of the grant by the Compensation Committee.  The grant of Sign-On
Stock is also subject to (a) the approval of the Compensation Committee and
Board of Leucadia, (b) your continued employment with Leucadia on the grant
date, (c) the execution of an agreement governing the grant, in such form as is
requested by Leucadia, and (d) shareholder approval of the 2003 Incentive
Compensation Plan at Leucadia’s 2013 Annual Meeting of Shareholders.


B. Provided that you remain in the employ of Leucadia on the grant date and each
of the vesting dates, 25% of the Sign-On Stock will vest on each anniversary of
the date of grant.  However, if you resign or are terminated by Leucadia for
Cause prior to the last vesting date, the restricted stock which has not yet
vested will be immediately forfeited. 


C. If the Compensation Committee and Board does not approve the grant of Sign-On
Stock described herein, you will receive a payment of 25% of the value of this
award, based on the closing price of a Leucadia common share on the date of this
Agreement and each subsequent vesting date, as applicable, on each of the four
(4) anniversaries of the date of this Agreement provided that you remain in the
employ of Leucadia on each payment date.


D. Notwithstanding the above, if Leucadia terminates your employment without
Cause, the Sign-On Stock, or cash payments if the Compensation Committee does
not approve the grant of Sign-On Stock, that remains unvested or unpaid, as
applicable, as of the date your employment terminates will not be forfeited but
will continue to vest or be paid, as applicable, provided: (i) you comply with
all of the requirements for continued vesting or payment and any continuing
employee obligations (as set forth in the agreement governing the grant of
Sign-On Stock) prior to the last vesting or payment date; and (ii) you sign (and
do not revoke, if applicable) a release agreement in the form as requested by
Leucadia. 


III.           TERMINATION


A. Employment-At-Will.  Your employment with Leucadia is “at will,” and Leucadia
may terminate your employment at any time, with or without Cause or notice.  You
may voluntarily terminate your employment subject to any applicable notice
periods.


B. Cause.  Leucadia in its sole discretion may terminate your employment for
“Cause”. “Cause” shall mean your: (a) material breach of  any  written agreement
between you and Leucadia; (b) material violation of any policy or procedure of
Leucadia including, but not limited to the Code of Business Practice, that could
result in harm to Leucadia, its reputation or employees; (c) violation of any
Leucadia policy against discrimination or harassment; (d) violation of any
federal, state, local, or foreign securities law, rule, or regulation or any
rule or regulation of any securities exchange or association or other regulatory
or self-regulatory body or agency; (e) arrest for, conviction of, or plea of
guilty or nolo contendere to, a crime that either could result in your statutory
disqualification or results or could reasonably be expected to result in
material and manifest harm to Leucadia, its reputation, or employees, and which
Leucadia brings to your attention in writing not more than 30-days from the date
of its discovery by Leucadia specifying in detail the nature of such matter; (f)
engaging in criminal, illegal,
 
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
 
dishonest, immoral, or unethical conduct related to your employment at Leucadia
and that results in material and manifest harm to Leucadia, its reputation, or
employees, and which Leucadia brings to your attention in writing not more than
30-days from the date of its discovery by Leucadia and specifying in detail the
nature of such act; (g) failure to obtain or maintain any registration, license,
or other authorization or approval reasonably required by Leucadia after
receiving written notice from Leucadia and failing to cure such failure within
30-days after receiving such written notice; (h) engaging in any act
constituting a breach of fiduciary duty, gross negligence, or willful misconduct
in connection with your employment and failing to cure such act within 30-days
after receipt of written notice from the Company specifying in detail the nature
of such act; or (i) refusal or failure to comply with any of the reasonable
directions of or procedures established by the Board of Directors of Leucadia,
Leucadia’s Executive Committee, or your supervisor (unless such directions would
result in the commission of an act that is illegal or unethical) after receiving
written notice of such refusal or failure and failing to cure such failure
within 30-days after receiving such written notice.


An act, or failure to act, by you shall not be deemed “willful” for purposes of
this paragraph III.B. if done or omitted to be done by you (a) upon the advice
of counsel for Leucadia, and (b) based upon the direction or instruction of the
Leucadia Board or the President or CEO of Leucadia.


C. You set over and assign to Leucadia all of your right, title, and interest in
and to: a) all discretionary amounts Leucadia owes you or otherwise might have
awarded to you at the time your employment terminates; or b) deferrals of
compensation under any Leucadia deferred compensation plan.  Such assignment
shall be up to an amount equal to the sum of any amounts owed by you to
Leucadia, including, without limitation, any unvested portions of any
discretionary bonus or any grant of Restricted Compensation.   This set-over and
assignment shall be effective only at such time(s), in such amounts, and
otherwise to the extent as may be permitted without tax penalties to you under
Section 409A of the Internal Revenue Code. You acknowledge such set-overs and
assignments are for your benefit and therefore authorize Leucadia to the extent
permitted by law, to deduct the amount of such set-overs and assignments from
Leucadia’s payments to you, and to apply them in payment of the amount due and
owing to Leucadia.  Leucadia’s right to set over is in addition to its rights
and remedies to the repayment of any such amounts due and owing to Leucadia.


D. You will pay all costs associated with the collection by Leucadia of any
amounts owed by you under this Agreement, including reasonable attorneys’
fees. You will not assert any defenses, rights of set-off, or counterclaims as a
reason for not fully repaying any amounts due under this Agreement.


E. Each amount or benefit payable under this Agreement shall be deemed a
separate payment for purposes of Internal Revenue Code Section 409A
(“409A”).  You understand and agree that Leucadia does not make any
representation and is not providing any advice regarding the taxation of the
payments hereunder, including, but not limited to taxes, interest, and penalties
under 409A and similar liabilities under state tax laws.  No indemnification or
gross-up is payable under this Agreement with respect to any such tax, interest,
penalty or similar liability, and no interest is payable on any payment or
benefit which is subject to a six (6) month delay hereunder.   The parties
hereto believe that no items of compensation other than Restricted Stock Units
(“RSUs”) (and electively deferred compensation under any deferred compensation
plan) are “deferrals of compensation” under 409A.  Any terms relating to those
items of compensation, including any authority of Leucadia and your rights with
respect thereto, shall be limited to those terms permitted under 409A, and any
terms not permitted under 409A shall be modified and limited to the extent
necessary to conform with 409A to the maximum extent possible.
 
 
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
 

 
IV.           OTHER IMPORTANT PROVISIONS


A. Compliance with Leucadia Policies.  Your employment will continue to be
subject to Leucadia’s policies and procedures, all of which may be amended from
time to time.   As a condition of your continued employment, you must review and
comply with all of Leucadia’s policies, including, without limitation, the
policies regarding notice periods, non-competition, non-solicitation,
confidential information, and intellectual property set forth in the Employee
Handbook.


B. This Agreement constitutes the entire agreement between you and Leucadia with
respect to the subject matters in this Agreement, and supersedes all prior or
contemporaneous negotiations, promises, agreements and representations, all of
which have become merged and integrated into this Agreement.  The provisions in
this Agreement are severable.  Any provisions in this Agreement held to be
unenforceable or invalid in any jurisdiction shall not affect the enforceability
the remaining provisions.  In addition, any provision of this Agreement held to
be excessively broad as to degree, duration, geographical scope, activity or
subject, shall be construed by limiting and reducing it to be enforceable to the
extent compatible with the applicable law. Leucadia reserves the right to amend
the terms of this Agreement relating to fixed and/or variable compensation as it
considers necessary to comply with legal or regulatory obligations in force from
time to time.


C. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to its principles or rules
of conflicts of laws, to the extent that such principles or rules would require
or permit the application of the law of another jurisdiction.  You hereby
consent that any arbitration proceeding brought with respect to matters related
to your employment or this Agreement shall be brought before FINRA in the
Borough of Manhattan in the State of New York, or if the parties are permitted
to bring such action in a state or federal court, then you hereby consent to the
personal jurisdiction of the state and federal courts sitting in the City and
State of New York with respect to matters related to your employment or this
Agreement, and agree that any action with respect thereto shall be brought in
such courts.


D. Leucadia’s rights under this Agreement shall inure to the benefit of
Leucadia’s successors and assigns.  This Agreement is not assignable by you.


E. You acknowledge and agree that you have read and understand this Agreement,
you voluntarily agree to the terms and conditions in this Agreement, and you
have been provided with the opportunity to consult with independent legal
counsel of your choice prior to executing this Agreement.


If the above terms are acceptable to you, we request that you accept this
Agreement by signing and dating the copy enclosed and returning it to Leucadia.


Sincerely,




Michael J. Sharp,
general Counsel
Leucadia




 
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
 

 
AGREED TO AND ACCEPTED BY:




 

/s/   Justin Wheeler     6-24-13   Justin Wheeler    DATE  

 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
Page 5 of 5